Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6 and 10-12, drawn to a method making a liquid medium comprising: i) grouping media components into groups based on their pH, solubility and concentration, ii) converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation; iii) performing addition of the groups in an order that permits optimal solubilization of the groups, wherein the liquid medium requires lesser acid 

Group II, claims 13-15, 17-18, and 23, drawn to a method culturing a cell, comprising contacting the cell with the liquid medium.

Group III, claims 19 and 24, drawn to a method for making a biological product in the liquid medium, wherein the biological product is a recombinant product.

Group IV, claims 22, drawn to a kit comprising: (i) a liquid medium of claim 1, (ii) cells, and optionally, (iii) a cell culture supplement or additive, wherein said liquid medium is a cell culture liquid medium.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of grouping media components into groups based on their pH, solubility and concentration, converting an amino acid’s free base form or salt form to target a particular pH according to the media components in a formulation, and performing addition of the groups in an order that permits optimal solubilization of the groups, wherein the liquid medium requires lesser acid and/or base addition to solubilize the groups compared to a medium that is not prepared by those steps, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of DiSorbo (US 5474931 A, 1995, included on IDS 11/30/2020) in view of Subramanian (WO 2013158275 A1, 2013, included on IDS 11/30/2020).

DiSorbo teaches a method of subgrouping media formulations into stable, compatible components that can then be solubilized at high concentrations (10X to 100X), and that specific subgroups can include an acid soluble subgroup, a glutamine containing subgroup, an alkali soluble subgroup, an alcohol soluble subgroup, a weak acid-base soluble subgroup and a supplement-containing subgroup (paragraph [12]). DiSorbo also teaches that the pH of the resulting culture media can be adjusted by addition of acid or base. The media, however, may not require any adjustment, especially if the pH of each subgroup concentrate is adjusted so that the pH of the prepared media is in the desired range (paragraph [80]). DiSorbo is silent on whether an amino acid’s free base form or salt form is converted to target a particular pH according to the media components in a formulation. However, Subramanian teaches that that the acidic species of protein produced by a cell can be controlled by supplementing the media with amino acid salt, that the concentration can be calculated based on offline or online measurements, and that supplement can be added at the beginning of the culture (p37, final paragraph). Subramanian also teaches that control of acidic species can be heterogenous and control over them is important for bio-therapeutics because heterogeneity can impact stability (p2, lines 2-5). Therefore, a person of ordinary skill in the art would be motivated to modify the media method making of DiSorbo by converting an amino acid’s free base form or salt form 
	The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature. 


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632